Appeal from a decision of the Workers’ Compensation Board, filed April 4, 1979, which disallowed a claim for compensation under the Workers’ Compensation Law. The board’s decision states: "The majority of the Board Panel finds the neurological medical reports and the testimony of Dr. Gould fail to show any causally related hysterical conversion; further that the claimant has no further causally related disability and need of treatment; further that there is no evidence to excuse late filing by Dr. Nestor J. Totero.” We have consistently held that questions of credibility, reasonableness and weight of medical proof are for the board to decide (Matter of Lagona v Starpoint Cent. School, 50 AD2d 236, affd 40 NY2d 1034). There is substantial evidence to sustain the determination of the board (see Matter of Jennette v Dock & Coal Co., 22 AD2d 732). Decision affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.